Dear Ms. Underwood:
Our office is in receipt of your opinion request regarding the length of time that a mayor pro tempore serves in office.
The Town of Cullen is a Lawrason Act municipality, governed by the provisions of R.S. 33:405, which pertinently provides:
  (3)  The board of aldermen shall select one of the aldermen to be mayor pro tempore, who shall preside at all meetings in the absence of he mayor, have the same power, and perform all duties of the mayor in the absence or disability of the mayor, except the veto power of the mayor.  In the absence of both the mayor and the mayor pro tempore, the board may select another alderman to preside temporarily and perform the duties of the mayor.
Inherent in the power to appoint by majority vote is the power to remove by a similar vote, as provided in LSA-R.S. 33:406.  We find nothing in the law to prohibit the Town of Cullen Board of Aldermen from appointing a new mayor pro tempore by majority vote, pursuant to that law pertinent to the passage of administrative acts of the board, such as resolutions.  See LSA-R.S. 33:406(2).
Accordingly, the alderman selected to serve as mayor pro tempore continues to serve in that position until such time as the board removes him from that position.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams